Exhibit 10.15

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

[****] denotes omissions.

THIRD AMENDMENT

TO

DISCOVERY AND DEVELOPMENT

COLLABORATION AND LICENSE AGREEMENT

This Third Amendment to the Discovery and Development Collaboration and License
Agreement (the “Third Amendment”) is entered into as of July 14th, 2014 (the
“Third Amendment Effective Date”) by and between Agios Pharmaceuticals, Inc.
(“Agios”) and Celgene Corporation (“Celgene”). Agios and Celgene may each be
referred to herein individually as a “Party” and collectively as the “Parties.”
Capitalized terms used in this Third Amendment and not otherwise defined herein
shall have the meanings set forth in the Agreement. All references to Sections
and Articles herein are references to Sections and Articles of the Agreement.

INTRODUCTION

A. Celgene and Agios are parties to that certain Discovery and Development
Collaboration and License Agreement, dated April 14, 2010 and twice amended on
October 3rd, 2011 (the “Agreement”).

B. Pursuant to the Agreement, the Parties have engaged in a collaboration that
applies Agios’ expertise and technology to the discovery and validation of novel
targets, primarily cancer metabolism targets, and the discovery and development
of associated therapeutics, primarily in the Oncology Field, and provides for
the development and commercialization of such therapeutics.

C. The Parties wish to amend the Agreement in order to allow more flexibility in
the design and conduct of Phase I MAD Studies, and additional nonclinical and/or
clinical activities that Agios agrees to perform at Celgene’s request, by
providing for Celgene to pay all Development Costs incurred by Agios in
performing such activities at Celgene’s request and clarifying the mechanism for
payment of such Development Costs.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Agios and Celgene agree as follows:

1. Amendment of Section 1.48. Section 1.48 is hereby amended and restated in its
entirety to read as follows:

“Development Cost Initiation Date” means (a) with respect to any
Co-Commercialized Program for which Celgene exercises the Celgene Program Option
at IND Acceptance, [****]; (b) with respect to any Co-Commercialized Program for
which Celgene exercises the Celgene Program Option at Completion of Phase I MAD,
[****]; (c) with respect to any Co-Commercialized Program for which Celgene
exercises the Celgene Program Option early under Section 3.6(c), [****];
(d) with respect to a Buy-In Program, [****]; (e) with respect to any Picked
Validated Program selected by Celgene, [****]; and (f) with respect to any Split
Program, [****]

 

- 1 -



--------------------------------------------------------------------------------

2. Amendment of Section 2.4(a). Section 2.4(a) is hereby amended to add the
following to the end of such section:

In addition, if Celgene requests that Agios perform any Phase I MAD Study and
additional activities pursuant to Section 3.6(b)(iii)(A)(2) with respect to a
Development Candidate, the JDC shall have oversight over such Phase I MAD Study
and such additional activities for such Development Candidate (and the related
Discovery Program).

3. Amendment of Section 2.8(b). Section 2.8(b) is hereby amended to add
Section 3.9(a) to the list of cross references in such Section 2.8(b), with
“3.9(a)” being added between “2.9” and “3.10(e)”.

4. Amendment and Restatement of Section 3.6(b)(iii)(A)(2).
Section 3.6(b)(iii)(A)(2) is hereby amended and restated in its entirety to read
as follows:

(2) Celgene, within such Celgene IND Option Exercise Period, may provide Agios
written notice that Celgene elects that Agios conduct the first Phase I MAD
Study for the Development Candidate. In such event, Agios shall be responsible
for conducting the first Phase I MAD Study with respect to such Development
Candidate under a protocol approved by the JDC by Mutual Consent that meets the
Phase I MAD Protocol Criteria, and any additional clinical and/or nonclinical
activities that Agios agrees to perform at Celgene’s request, under a
Development Plan (and pursuant to a Development Budget that has been approved by
the JDC pursuant to Section 3.9(a)), and, unless the Program becomes a Split
Program, Celgene shall be obligated to pay the Phase I Amount and the
Development Costs with respect thereto pursuant to Section 9.4(a)(ii). Upon
Agios’ completion of such first Phase I MAD Study, Agios shall deliver to
Celgene a final written report that meets the Phase I Report Criteria. Within
[****] days of Celgene’s receipt of such written report, Celgene may reasonably
request that Agios provide additional information and access to records (to the
extent available to Agios at such time and not yet disclosed to the JRC or JDC
as part of the regular updates under Section 3.1 (b) or 3.8(c), or under
Section 3.6(b)(ii) or this Section 3.6(b)(iii)) with respect to such Phase I MAD
Study and with respect to other Development Candidates that are undergoing
IND-Enabling Studies or are at a later stage of Development under a different
Program. Within [****] days following the Completion of Phase I MAD (and any
such additional information or access) (such period, as may be so extended, the
“Celgene MAD Option Exercise Period”; either the “Celgene IND Option Exercise
Period” or the “Celgene MAD Option Exercise Period” may be referred to as a
“Celgene Option Exercise Period”), Celgene may provide Agios written notice of
its election to exercise the Celgene Program Option, in which event the
provisions of Section 3.6(b)(iv) shall apply;

 

- 2 -



--------------------------------------------------------------------------------

5. Amendment and Restatement of Section 3.9(a). Section 3.9(a) is hereby amended
and restated in its entirety to read as follows:

(a) The Development under each Co-Commercialized Program, Split Program, or
Buy-In Program shall be governed by a Development Plan (the “Development Plan”)
that describes the proposed overall objectives of such Licensed Program, as well
as the activities to be performed, the Party responsible for performance of an
activity (which shall be as provided in Section 3.8), [****] budget of
Development Costs (“Development Budget”), and anticipated timelines for
performance; provided that the Development Budget will only be applicable for
periods following the Development Cost Initiation Date for such Licensed
Program. In addition, if Celgene requests that Agios perform any Development
activities for a Celgene Picked Validated Program and Agios consents to perform
such activities, or that Agios perform any Phase I MAD Study and additional
activities pursuant to Section 3.6(b)(iii)(A)(2), such activities shall also be
governed by a Development Plan, with Development Budget; provided that the
Development Budget for any such Phase I MAD Study or additional activities
pursuant to Section 3.6(b)(iii)(A)(2) must be approved by the JDC, except that
Celgene shall have final decision-making authority with respect to any dispute
regarding the Development Budget for any such Phase I MAD Study and additional
activities for Co-Commercialized Programs.

6. Amendment of Section 3.10(b)(ii). Section 3.10(b)(ii) is hereby amended to
add the following to the end of such section:

Notwithstanding the above, in the event a Phase I MAD Study under a Split
Program includes a disease-specific expansion cohort, and [****], that the
initial Phase I MAD study and the disease-specific expansion cohort shall
support initiation of a subsequent pivotal clinical trial, the principal purpose
of which (a) is designed to establish that the product has an acceptable safety
and efficacy profile for its intended use, and to determine warnings,
precautions, and adverse reactions that are associated with such product in the
dosage range to be prescribed; and (b) is a registration trial intended to
support a filing of an application for a Regulatory Approval for such compound
in the US Territory (the “Pivotal Trial”), then upon the FPD under the Pivotal
Trial, Celgene shall pay Agios a milestone payment in an amount equal to the
lesser of (A) Ten Million Dollars (US$10,000,000) or (B) fifty percent (50%) of
the costs and expenses for the disease-specific expansion cohort, including the
analysis of clinical samples and clinical trial product supply that are actually
incurred by or on behalf of Agios and specifically identifiable or specifically
allocable to such disease-specific expansion cohort (the “Disease-Specific
Expansion Cohort Milestone Payment”). Such Disease-Specific Expansion Cohort
Milestone Payment shall be made within [****] days after Celgene’s receipt of
appropriate invoice. Unless otherwise agreed by the JDC by Mutual Consent, the
maximum amount of Disease-Specific Expansion Cohort Milestone Payments payable
under a Split Program will be Ten Million Dollars (US$10,000,000), regardless of
the number of disease-specific expansion cohorts and Pivotal Trials under the
Split Program.

 

- 3 -



--------------------------------------------------------------------------------

In the event a Phase I MAD Study under a Split Program already includes a
disease- specific expansion cohort, and the JDC by Mutual Consent agrees to
amend the Phase I MAD Study to include a Phase II Study arm with a larger
patient population in the same disease-specific indication, then the Development
Cost Initiation Date shall begin upon [****].

7. Amendment of Section 4.1(h). Section 4.1(h) is hereby amended to append the
following phrase at the end of the sentence: except to the extent such
Manufacturing Costs are included in Development Costs payable by Celgene
pursuant to Section 9.4(a)(ii) in connection with a Phase I MAD Study or
additional activities performed by Agios pursuant to Section 3.6(b)(iii)(A)(2)”.

8. Amendment and Restatement of Section 9.3(a). Section 9.3(a) is hereby amended
and restated in its entirety to read as follows:

(a) Payments for Co-Commercialized Programs. Following Celgene’s selection of a
Development Candidate at the DC Selection Stage under a Co- Commercialized
Program pursuant to Section 3.6(b), on a Program-by-Program basis, Celgene shall
pay Agios Twenty-Two Million Five Hundred Thousand Dollars (US$22,500,000) (the
“IND Amount”) upon an IND Acceptance achieved by Agios for such Development
Candidate in such Co-Commercialized Program pursuant to Section 3.6(b)(iii)(A);
provided that (i) no such IND Amount will be due with respect to the first
[****] IND Acceptances achieved by Agios under Co-Commercialized Programs for
which IND Acceptance is achieved; (ii) no such IND Amount will be due prior to
[****]; and (iii) no such IND Amount will be due with respect to any IND
Acceptance achieved by Agios under an Optionable Program that becomes a Split
Program pursuant to Section 3.10. For clarity, Celgene shall not owe the IND
Amount with respect to any Picked Validated Program selected by Celgene or for
any Buy-In Program (whether Celgene is the Buy-In Party or Agios is).

9. Amendment and Restatement of Section 9.4(a). Section 9.4(a) is hereby amended
and restated in its entirety to read as follows:

(a) For Licensed Programs; Phase I MAD Study. Except as set forth in clauses
(b) and (c) below with respect to Split Programs and Buy-In Programs, the
following shall apply for Co-Commercialized Programs and Celgene Picked
Validated Programs and for any Phase I MAD Study pursuant to
Section 3.6(b)(iii)(A)(2):

(i) With respect to each Co-Commercialized Program and Picked Validated Program
selected by Celgene under which Agios performs Development activities hereunder,
Celgene shall be responsible for bearing one hundred percent (100%) of the
Development Costs for such Licensed Program, including the Development Costs of
any Clinical Trials or other Licensed Program activities conducted by Agios (at
Celgene’s request pursuant to Section 3.6(b)(iv)(B) and as agreed to by Agios),
that (A) are incurred after the Development Cost Initiation Date for such
Program and (B) are within [****] percent ([****]%) of the approved Development
Budget

 

- 4 -



--------------------------------------------------------------------------------

under the Development Plan for such Program. Notwithstanding anything herein to
the contrary, any costs of the first Phase I MAD Study conducted by Agios,
pursuant to Section 3.6(b)(iii)(A)(2)), shall not be included in the Development
Costs under this Section 9.4(a)(i) but shall be addressed by Section 9.4(a)(ii).

(ii) If Celgene requests that Agios perform the first Phase I MAD Study and any
additional activities pursuant to Section 3.6(b)(iii)(A)(2), unless the
applicable Program becomes a Split Program, then upon the earlier of
(I) determination of the first maximum tolerated dose for the Development
Candidate by Agios (the “MTD Determination”) or (II) the Option Exercise Date,
Celgene shall pay Agios a milestone payment in an amount equal to the greater of
(1) Five Million Dollars (US$5,000,000) or (2) one hundred percent (100%) of the
Development Costs for such Phase I MAD Study conducted by Agios that (A) are
incurred for any such Phase I MAD Study up to the earlier of the MTD
Determination or the Option Exercise Date and (B) are within [****] percent
([****]%) of the approved Development Budget under the Development Plan for such
Phase I MAD Study (the “Phase I Amount”). The Phase I Amount shall be payable
within [****] days following the earlier of Celgene’s receipt of a written
notice of the MTD Determination or the Option Exercise Date. Subsequent to the
earlier of the MTD Determination or the Option Exercise Date, Celgene shall be
responsible for bearing one hundred percent (100%) of the Development Costs for
remaining phase(s) of such Phase I MAD Study that (A) are incurred for any such
Phase I MAD Study and (B) are within [****] percent ([****]%) of the approved
Development Budget under the Development Plan for such Phase I MAD Study. For
clarity, Celgene shall not be responsible for the Phase I Amount or the
Development Costs of any Phase I MAD Study conducted by Agios, pursuant to
Section 3.6(b)(iii)(A)(2)), with respect to any Split Program.

(iii) Within [****] days following the beginning of the [****] of each [****],
Agios shall prepare and deliver to Celgene a [****] report detailing its
Development Costs incurred during the [****] of such [****] and detailing a
budget estimate (“Budget Estimate”) for the remaining [****] of such [****],
with respect to which Celgene is required to pay pursuant to Section 9.4(a)(i)
or (ii). Agios shall submit any supporting information reasonably requested by
Celgene related to such Development Costs included in Agios’ report within
[****] days after Agios’ receipt of such request. Celgene shall pay all amounts
of such Development Costs within [****] days following the later of Celgene’s
receipt of such report and Celgene’s receipt of such supporting information.
Within [****] days following the end of each [****], Agios shall prepare and
deliver to Celgene a reconciliation report detailing the difference between its
Development Costs incurred during the [****] of such [****], with respect to
which Celgene is required to pay pursuant to Section 9.4(a)(i) or (ii), and the
Budget Estimate for the same period. Agios shall submit any supporting
information reasonably requested by Celgene related to such Development Costs
included in Agios’ reconciliation report within [****] days after Agios’ receipt
of such request. Celgene shall pay any unpaid amounts of any Development Costs
identified in such reconciliation report within [****] days following the later
of Celgene’s receipt of such reconciliation report and Celgene’s receipt of such
supporting

 

- 5 -



--------------------------------------------------------------------------------

information associated therewith. Any overpayment identified in such
reconciliation report shall be credited towards the payment obligations of
Celgene pursuant to Section 9.4(a)(i) or (ii) for the following Calendar
Quarter.

10. Additional Conforming Amendments.

(a) Section 1.130 is hereby amended to replace the table row for “Phase I
Amount” with the following:

“Phase I Amount            9.4(a)(ii)”.

(b) Each reference in the Agreement to Section 9.3(a)(i) is hereby replaced with
a reference to Section 9.3(a).

(c) Section 1.41 is hereby amended to replace the reference to
Section 9.4(a)(ii) with a reference to Section 9.4(a)(iii).

11. Incorporation. Article XV is hereby incorporated mutatis mutandis into this
Third Amendment

12. Effect on Agreement. Except as specifically amended by this Third Amendment,
the Agreement will remain in full force and effect and is hereby ratified and
confirmed. To the extent a conflict arises between the terms of the Agreement
and this Third Amendment, the terms of this Third Amendment shall prevail but
only to the extent necessary to accomplish their intended purpose.

[Remainder of Page Intentionally Left Blank]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Third Amendment as of the
Third Amendment Effective Date.

 

AGIOS PHARMACEUTICALS, INC. By:

/s/ David P. Schenkein

Title:

CEO

CELGENE CORPORATION By:

/s/ Thomas O. Daniel

Title:

President R & ED

 

Celgene Legal: /s/ JMC

 

- 7 -